*318
SUMMARY ORDER

Defendant-Appellant Anthony Ferone was convicted, following a jury trial, of trafficking in firearms in violation of 18 U.S.C. § 371, and illegally engaging in the business of dealing firearms without a license, in violation of 18 U.S.C. §§ 922(a)(1)(A), 922(a)(1)(B), and 2. He was principally sentenced to 78 months’ imprisonment. On appeal, he argues that this sentence is both procedurally and substantively unreasonable. We assume the parties’ familiarity with the facts and the scope of the issues, and affirm the sentence for substantially the reasons stated by the District Court.
Ferone’s first argument is that the judicial factfinding made under a preponderance of the evidence standard as part of his sentencing procedure is unconstitutional. This argument is clearly foreclosed by existing precedent. See United States v. Garcia, 413 F.3d 201, 220 n. 15 (2d Cir. 2005). Ferone’s second argument is that the District Court lacked sufficient evidence upon which to impose a four-level enhancement pursuant to U.S.S.G. § 2K2.1(b)(6). Having independently reviewed the factual record, particularly the testimony of the confidential informant and the evidence corroborating that testimony, we find that it was plainly sufficient to support the District Court’s determination.
We have carefully considered all of Fer-one’s claims, and find them to be meritless. Accordingly, we AFFIRM the decision of the District Court.